PER CURIAM.
The appellants and the appellee have filed in this cause a stipulation in which they request a summary disposition of the appeal. The stipulation is approved by the court and, in accordance therewith,
1. That portion of the order appealed which dismissed the claim of the appellants for contribution is reversed upon authority of Commercial Carrier Corporation v. Indian River County, 371 So.2d 1010 (Fla.1979).
2. The order appealed is affirmed in all other respects upon the appellants’ abandonment of the points involved.
Affirmed in part, reversed in part, and remanded.